9 N.J. 347 (1952)
88 A.2d 366
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ISADORE EISENSTEIN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 5, 1952.
Decided May 12, 1952.
Mr. John E. Toolan argued the cause for the appellant (Messrs. Toolan, Haney & Romond, attorneys).
Mr. Edward Gaulkin argued the cause for the respondent (Mr. C. William Caruso, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Jacobs in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING and BRENNAN  6.
For reversal  None.